NUMBER 13-22-00233-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG



JULIE SMITH SHODROK,                                                        Appellant,

                                                 v.

THE LEE FIRM, P.C. D/B/A
LEE & LESINSKI AND
SAMANTHA FALCONER                                                           Appellees.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.


                     ORDER OF ABATEMENT AND
                   REFERRING CASE TO MEDIATION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This cause is before the Court on its own motion. Upon review of the docketing

statements in this matter, the Court has determined the case should be referred to

mediation. Accordingly, it is ordered that this appeal be abated, and the case be mediated

under the following terms and conditions:
1.   The parties must promptly agree upon a mediator and, within
     fourteen days of this Order, notify the Court in writing of the name
     and address of the mediator selected. If the parties are unable to
     agree upon a mediator, they must so notify the Court within the
     fourteen-day period.

2.   All parties must confer with their mediator within fourteen days of the
     date of this Order to establish a date and place for the mediation.
     The parties shall agree on a date for the mediation that is consistent
     with the mediator’s schedule and is no later than thirty days after the
     date of this Order. In the event the parties cannot agree on a date,
     the mediator shall select and set a date. The mediator shall notify the
     Court of the date selected for the mediation.

3.   In the discretion of the mediator, each party may be required to
     provide a confidential memorandum and/or information sheet setting
     forth the issues of the case and their positions on these issues.
     Additionally, upon request of the mediator, the parties shall produce
     all information the mediator deems necessary to understand the
     issues of the case. The memorandum and/or information sheet and
     other information produced to the mediator will not be made a part of
     the file in this case and will be destroyed by the mediator at the
     conclusion of the mediation proceeding.

4.   All parties to this matter or their authorized representatives,
     accompanied by their counsel, must appear and attend the
     mediation proceeding. In accordance with the Supreme Court of
     Texas’s Emergency Orders Regarding the Covid-19 State of
     Disaster, the parties may elect to attend the mediation remotely by
     teleconference or videoconference. The mediation shall be for a full
     day.

5.   Mediation is a mandatory, non-binding settlement conference
     conducted with the assistance of a mediator. The mediation
     proceeding will be confidential within the meaning of the Texas Civil
     Practice and Remedies Code sections 154.053 and 154.073.

6.   Unless otherwise agreed, the mediation proceeding will not be
     recorded.

7.   The mediator will negotiate a reasonable fee with the parties. The
     mediator’s fee will be borne equally by the parties unless otherwise
     agreed by the parties and will be paid directly to the mediator.

8.   Within two days after the conclusion of the mediation, the mediator
     shall certify to this Court as follows: (a) whether the parties appeared
     as ordered; (b) whether the case settled; and (c) whether the
     mediation fees were paid as agreed by the parties.
                                    2
       9.     If mediation fully resolves the issues in this case, the parties must file
              a joint or agreed motion seeking dispositive relief within fourteen
              days of the conclusion of the mediation. If the parties need more time
              to effectuate the terms of the settlement agreement, they must, within
              fourteen days of the conclusion of mediation, file a joint or agreed
              motion for an extension of time to file their disposition motion.

       It is further ordered that this case is abated pending this Court’s review of the

mediator’s report and further order of this Court.

                                                                 PER CURIAM


Delivered and filed on the
13th day of July, 2022.




                                              3